Citation Nr: 0215887	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection residuals of a crush injury 
to both thighs.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active military duty from February 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA).


FINDING OF FACT

The veteran had an acute and transitory crushing injury to 
the thighs in service, that resolved without any residual 
disability.


CONCLUSION OF LAW

Residuals of a crushing injury to the thighs were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, and a 
January 2001 Board remand, the veteran has been informed of 
the evidence necessary to substantiate his claim.  Medical 
records have been obtained and a VA examination with an 
opinion has been provided.  A March 1999 letter to the 
veteran has specifically notified the veteran of exactly what 
evidence he must provide and what the VA would do to assist 
with development of evidence necessary to support his claim.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, and the 
related VA regulation, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (20020.

In this case the veteran has testified at a November 2000 
video conference before the undersigned Board member that he 
has had pain in his knees since he was injured in service.  
He stated that he believed the inservice injury was the cause 
of the knee trouble many years after service.  He related 
that he had sought treatment for thigh pain after service, 
but that had been 50 years ago and he first sought treatment 
after that about 2 years earlier. 

The veteran's service medical records show he was 
hospitalized in September 1944 after sustaining a crushing 
type injury to both thighs in September 1944 when a truck ran 
over his legs while he was sleeping.  There was no external 
evidence of any injury except for slight scratches.  Five 
days later it was noted that that there was no evidence of 
any injury, and he was discharged to duty in early October 
1944.  There were no further entries in his service medical 
records.  No reference was made to any knee problems.  The 
service separation examination is not of record.

Records from Seminole Orthopedic and Sports Medicine show 
that the veteran was seen in February 1998 for bilateral knee 
pain, which reportedly he had had for 2 1/2 years.  He 
underwent a total left knee replacement in early 1999.

The July 1999 VA examination noted diagnoses of status post 
left knee replacement and right knee sprain.  

A VA examination was conducted in March 2001. At that time 
the veteran reported that during service a military truck ran 
over both lower thighs.  His knees had bothered him since 
that time.  He reported that he had a left knee replacement 
in 1987 or 1988.  His right knee had gotten much worse in the 
past year.  X-rays of the right knee showed severe 
degenerative arthritis.  The VA doctor reviewed the veteran's 
service medical records and claims file, noting the medical 
history as set forth above, the doctor than commented that it 
was unlikely that the service injury of "crushing" was 
related to the later on the later-on development of bilateral 
knee problems.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic degenerative joint 
disease, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In this case the objective evidence is straightforward.  The 
veteran had an acute and transitory crushing injury to his 
thighs in service with apparently only slight scratches.  
There is no record of any treatment for any residual of this 
injury.  Over 50 years after service separation, the veteran 
was treated for degenerative arthritis of the knees and 
subsequently had a total left knee replacement.  The veteran 
maintains that his knee problems were related to the injury 
during service.  However, as a layman, he has no competence 
to give a medical opinion on diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A VA doctor 
however has reviewed the record and finds it unlikely that 
the crushing thigh injury was related to the veteran's knee 
condition many years after service.

The weight of the credible evidence establishes that the 
veteran's bilateral knee problems, his only identified 
disabling condition of the lower extremities, started many 
years after service and was not caused by any incident of 
service.  The Board finds that the bilateral knee condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for residuals of crushing thigh injuries, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a crush 
injury to both thighs is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

